                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF UTAH, CENTRAL DIVISION



    JON E. SADLER,

           Plaintiff,                                             Case No.: 2:17-cv-00979-DBP
    vs.
                                                              MEMORANDUM DECISION & ORDER
    UNITED OF OMAHA LIFE
    INSURANCE CO.                                               Magistrate Judge Dustin B. Pead

           Defendant.



           This matter comes before the court on Plaintiff Jon E. Sadler (“Mr. Sadler”) and Defendant

United of Omaha Life Insurance Co.’s (“United of Omaha”) cross motions for summary

judgment. 1 The parties in this case consented to United States Magistrate Judge Dustin B. Pead

conducting all proceedings, including entry of final judgment. 2 The court, having carefully

considered the parties’ submissions, relevant legal authorities and oral argument of counsel,

concludes as follows and grants United of Omaha’s motion for summary judgment and denies Mr.

Saddler’s cross motion for summary judgment.




1
    ECF No. 22, ECF No. 21.
2
    ECF No. 13; See 28 U.S.C. § 636(c), Fed. R. Civ. P. 73.
                                    RELEVANT UNDISPUTED FACTS 3

               1.   As part of his employment as a senior production planner with Moxtek Inc., Mr.

Sadler participated in an employee welfare benefit plan (the “Plan”) that provided eligible

employees with coverage under both short-term disability (“STD”) and long-term disability

(“LTD”) insurance policies issued by United of Omaha. 4

               2.   The LTD policy grants United of Omaha authority to interpret their language and

states:

                       By purchasing the Policy, the Policyholder grants Us the discretion
                       And the final authority to construe and interpret the Policy. 5

               3.   The LTD policy also grants United of Omaha the authority to make benefits

decisions, stating:

                       Benefits under the Policy will be paid only if We decide, in Our discretion,
                       that a person is entitled to them. 6

Mr. Sadler’s Disability Claim

               4.   Mr. Sadler submitted a claim for STD benefits on October 22, 2015. 7 In his claim




3
 These facts have been determined to be undisputed following a review of the parties’ briefing along with the sealed
administrative record.
4
 Defendant’s Motion for Summary Judgment (“Omaha’s Motion”) at 4, ECF No. 21, filed April 26, 2018;
Administrative Record, ECF No. 24 at 120, 24, and 147, filed under seal April 30, 2018.
5
    Omaha’s Motion at 5; Administrative Record at 24, 147.
6
    Id.; Id.
7
    Id. at 6; Id. at 101.


                                                         2
Plaintiff indicated that he suffered from mononucleosis, beginning in September 2015, and his

last day worked was September 30, 2015. 8

            5.    Mr. Sadler’s claim also included an attending physician statement (“APS”) from Dr.

Karyn Springer (“Dr. Springer”). Dr. Springer explained that “fatigue & fevers limit [Mr.

Sadler’s] ability to work” and listed his functional restrictions as “relative rest, [and] supportive

care.” 9

            6.    Dr. Springer further indicated that Mr. Sadler should be able to work full-time in 3–6

months. 10

            7.    United of Omaha approved and paid Mr. Sadler’s STD claim under the Policy for the

maximum benefit duration of 11 weeks, through December 31, 2015. 11

            8.    Thereafter, the claim was reviewed under the LTD Policy. 12

            9.    Mr. Sadler completed a Supplementary Report of Disability claiming total disability.

He reported suffering from a painful foot and indicated that his fatigue had increased. 13

            10. In an APS dated February 19, 2016, Dr. Springer provided diagnoses of infectious




8
    Id.; Id.
9
    Id. at 6; Id. at 106.
10
     Id. at 6; Id. at 106.
11
     Id. at 7; Id. at 76-77.
12
     Id. at 8; Id. at 1014-1018.
13
     Id. at 8; Id. at 578.


                                                      3
mononucleosis, diabetes, chest pain, and left shoulder bursitis. The APS also offered the

following restrictions for Mr. Sadler: (1) sit up to five hours; (2) stand up to two hours; and (3)

walk up to two hours, in each eight-hour work day. 14

            11. United of Omaha medical consultant, Nurse Denise Theisen (“Nurse Theisen”),

summarized Mr. Sadler’s medical records. Based on her review, Nurse Theisen provided

opinions on Plaintiff’s various medical conditions. 15

            12. On March 22, 2016, United of Omaha a letter informing Dr. Spring that it did not

have medical findings or documentation of consistent treatment to support Mr. Sadler’s claim for

ongoing benefits. United of Omaha asked Dr. Springer to state whether she agreed with the

assessment. 16

            13. In her April 1, 2016, response, Dr. Springer stated that she considered Mr. Sadler

disabled. She explained that Plaintiff suffered from chronic fatigue, related to his medication side

effects, and mononucleosis. Dr. Springer noted that tests for the EBV early antigen were

positive, and in order to recover from his various surgeries, stroke, and chronic fatigue, Mr.

Sadler was unable to work for any extended period of time. 17

            14. Nurse Theisen analyzed the additional information provided. While the medical

documentation showed a history of various medical conditions, Nurse Theisen concluded




14
     Id. at 9; Id. at 579.
15
     Id. at 9; Id. at 1220-1229.
16
     Id. at 9; Id. at 519-522.
17
     Id. at 10; Id. at 495.


                                                    4
that Mr. Spring had no complications or obvious physical functional impairments related to the

medical conditions and his treatment was conservative. 18

            15. As a result, United of Omaha determined there was no evidence of any significant

physical, mental, or cognitive impairment that would preclude Mr. Sadler from his previous

work demands. United of Omaha recognized that Mr. Sadler had been seen by multiple providers

but found his treatment to be conservative and controlled with medications. Defendant failed to

find anything in the record that prevented Mr. Sadler from returning to work in his regular

occupation on a full-time basis, and his surgeon had cleared his return to work as of December

2015. 19

            16. Based on its review of the claim information, medical records, correspondence, and

analysis provided by its medical reviewer, United of Omaha approved Mr. Sadler’s LTD benefits

under the Policy from January 1, 2016 to April 14, 2016. Defendant, however, denied benefits

beyond the April 14, 2016 date. 20

Mr. Sadler’s Appeal

            16. Mr. Sadler appealed United of Omaha’s benefit termination on September 29,

2016. 21

            17. As part of its review on appeal, United of Omaha continued gathering medical

records from Mr. Sadler’s physicians, including an updated physical assessment and mental


18
     Id. at 10; Id. at 1216-1219.
19
     Id. at 10-11; Id. at 392.
20
     Id. at 12; Id. at 392.
21
     Id. at 12; Id. at 361-362.


                                                   5
capacity assessment from Dr. Springer. 22

            18. Moxtek also submitted a letter in support of the appeal stating Plaintiff suffered

serious health conditions for the previous eight years. 23

            19. An Occupational Analysis was conducted and found that the material duties of Mr.

Sadler’s occupation primarily involved scheduling and coordinating the flow of work within or

between departments such that the physical demand characteristics were generally at the

sedentary level. 24

            20. United of Omaha also requested an independent medical review by Kent Crossley,

M.D. (“Dr. Crossley”). 25

            21. As part of his review, Dr. Crossley analyzed Plaintiff’s medical records. Dr. Crossley

opined that Mr. Sadler’s medical problems were well managed and would not interfere with his

ability to function in the workplace. 26 For the referenced period of time, Dr. Crossley did not

find any evidence of an impairment that would prevent Mr. Sadler from performing his

occupation. 27

            22. After analyzing all the medical records, occupational requirements, claim and

appeals



22
     Id. at 12; Id. at 217-315.
23
     Id. at 15; Id. at 351-352.
24
     Id. at 15; Id. at 195-196.
25
     Id. at 16; Id. at 182-187.
26
     Id. at 16; Id. at 185-186.
27
     Id. at 17; Id. at 186.


                                                     6
information and multiple medical consultations, United of Omaha informed Mr. Sadler that the

prior denial of his claim for benefits beyond April 14, 2016 was appropriate. 28

            23. In doing so, United of Omaha provided a list of documents and reports that were

reviewed as part of his appeal. This included: 1) the LTD application; (2) attending physician

statements; (3) physical assessment form dated 10/28/16; (4) mental capacity assessment dated

11/2/2016; (5) appeal letter; (6) medical records from IHC; (7) job description; (8) medical

records from Dr. Wilkinson; (9) medical records from Dr. Baker; (10) prescription history; (11)

medical records from Dr. Bunch; (12) a letter from Sadler’s employer; (13) request for

reasonable accommodation form; (14) a return to work form dated 2/24/15; (15) Lincoln

Financial Group disability forms; (16) medical records from S. Clayson, NP, neurology dated

12/16/15; (17) medical records from M. Jensen, PA-C, pain medicine dated 12/2/14–7/6/16; (18)

medical records from S. Schauss, PA-C, for sleep; (19) a vocational consultant review; (20) and

an independent physician consultant review by Dr. Crossley, dated January 3, 2017. 29

            24. United of Omaha acknowledged that Mr. Sadler was assessed with several chronic

conditions, but determined that the clinical findings did not support any conditions that would

result in functional impairment or work limitations that precluded Mr. Sadler from performing

the material duties of his regular occupation beyond April 14, 2016. 30

            25. Mr. Sadler commenced this lawsuit on August 30, 2017. 31


28
     Id. at 17; Id. at 174-180.
29
     Id. at 16-17; Id. at 175-176.
30
     Id. at 18; Id. at 178-179.
31
     ECF No. 2.


                                                   7
           26. The parties agree that the Plan is “interpreted under the Employee Retirement

Income Security Act of 1974, as amended (“ERISA”). 32



                                            CONCLUSIONS OF LAW

I.         THE STANDARD OF REVIEW IS ARBITRARY AND CAPRICIOUS.

           Under ERISA, summary judgment can be “a vehicle for deciding the case [where] the

factual determination of eligibility for benefits is decided solely on the administrative record, and

the non-moving party is not entitled to the usual inferences in its favor.” 33 Generally, the

applicable standard of review is de novo, “unless the benefit plan gives the administrator or

fiduciary discretionary authority to determine eligibility for benefits or construe the terms of the

plan.” 34 In circumstances where the plan grants discretionary authority to the administrator, then

the arbitrary and capricious standard of review applies to the administrator’s actions. 35

           Here, the United of Omaha Policy clearly states that benefits “will be paid only if We

decide, in Our discretion, that a person is entitled to them.” 36 This language vests the plan

administrator with the discretionary authority to determine benefit eligibility and therefore the

arbitrary and capricious standard of review applies. 37


32
     Omaha’s Motion at 4; Administrative Record at 1, 120.
33
  LaAsmar v. Phelps Dodge Corp. Life, Accidental Death & Dismemberment & Dependent Life Ins. Plan, 605 F.3d
789, 796 (10th Cir. 2010).
34
     Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115, 103 L. Ed. 2d 80, 109 S. Ct. 948 (1989).
35
   Charter Canyon Treatment Ctr. v. Pool Co., 153 F.3d 1132, 1135 (10th Cir. 1998) (citing Firestone 489 U.S. at
115).
36
     Omaha’s Motion at 5; Administrative Record at 24, 147.
37
     See, e.g., DeGrado v. Jefferson Pilot Fin. Ins. Co., 451 F.3d 1161, 1167 (10th Cir. 2006).

                                                             8
           Under an arbitrary and capricious review, the court is not tasked with “determining

whether [the claimant] was, in the district court’s view, entitled to . . . benefits.” 38 Rather, the

court must determine “whether the administrator’s actions were arbitrary and capricious.” 39 A

plan administrator’s interpretation is not arbitrary and capricious if it is reasonable and based on

substantial evidence in the administrative record. 40



II.        THE COURT TREATS UNITED OF OMAHA’S INHERENT CONFLICT OF
           INTEREST AS A FACTOR IN ITS REVIEW OF THE DENIAL.

           A.       United of Omaha Has an Inherent Conflict as Both Evaluator and Payor of
                    Claims.

           United of Omaha admits that as both evaluator and payor of claims there is an inherent

conflict of interest. 41 Under the arbitrary and capricious standard, an inherent conflict is relevant

and should be considered to be “more important (perhaps of great importance) where

circumstances suggest a higher likelihood that it affected the benefits decision . . . [and] should




38
     Sandoval v. Aetna Life & Casualty Ins Co., 967 F.2d 377, 381 (10th Cir. 1992).
39
     Id.
40
  Conkright v. Frommert, 130 S. Ct. 1640, 1651, 559 U.S. 506, 176 L. Ed. 2d 469 (2010) (citations omitted);
Adamson v. UNUM Life Ins. Co. of Am., 455 F.3d 1209, 1212 (10th Cir. 2006) (“A lack of substantial evidence often
indicates an arbitrary and capricious decision.”); Nance v. Sun Life Assur. Co. of Can., 294 F.3d 1263,1269 (10th
Cir. 2002) (“[T]his standard is a difficult one for a claimant to overcome.”); Flinders v. Workforce Stabilization
Plan of Phillips Petrol. Co., 491 F.3d 1180, 1189 (10th Cir. 2007) (The plan administrator’s decision may not be set
aside if it is “reasonable and made in good faith”).
41
     Foster v. PPG Industries, Inc., 693 F.3d 1226, 1232 (10th Cir. 2012).


                                                            9
prove less important (perhaps to the vanishing point) where the administrator has taken active

steps to reduce potential bias and to promote accuracy . . . .” 42

           In this case, United of Omaha hired independent physician Dr. Kent Crossley to assess

Mr. Sadler’s disability claim on appeal. In hiring an independent physician to assess disability,

United of Omaha attempted to reduce bias and promote an accurate assessment of the claim. As

a result, the court affords United of Omaha’s inherent conflict less, or limited, weight. 43

           B.       United of Omaha’s Decision was Not Tainted by Conflict.

           Mr. Sadler argues Defendant’s decision was tainted by improper motive as seen when

United of Omaha notified him that his claim could be covered under an earlier policy issued by

Lincoln National. 44

           Upon review, the court finds no evidence or support for Plaintiff’s claim of improper

motive stemming from United of Omaha’s suggestion that coverage may have existed under the

Lincoln National policy. Further, after United of Omaha determined its Policy applied, it

performed a comprehensive review, considered relevant information and sought to reduce the

effect of its inherent conflict by seeking the independent expert advice of Dr. Crossley. 45




42
     Metropolitan Life Ins. Co. v. Glenn, 554 U.S. 105, 116, 128 S. Ct. 2343, 171 L. Ed. 2d 299 (2008).
43
     Libel v. Aetna Life Ins. Co,. 595 F. App’x. 755, 762 (10th Cir. 2014).
44
   Mr. Sadler’s Reply to Motion for Summary Judgment (Mr. Sadler’s Reply) at 4; ECF No. 27, filed on June 7,
2108; Administrative Record at 617.
45
 See Fought v. Unum Life Ins. Co. of Am., 379 F.3d 997, 1015 (10th Cir. 2004) (abrogated on other grounds by
Metro. Life Ins. Co. v. Glenn, 554 U.S. 105, 116, 128 S. Ct. 2343, 171 L.Ed.2d 299 (2008).


                                                            10
III.       SUBSTANTIAL EVIDENCE IN THE ADMINISTRATIVE RECORD SUPPORTS
           UNITED OF OMAHA’S DECISION.

           In order to receive LTD benefits under the policy, Mr. Sadler was required to

demonstrate:

           that because of an Injury or Sickness, a significant change in [his] mental or
           physical functional capacity has occurred in which:

                a) . . . . [he is] prevented from performing at least one of the Material
                   Duties of [his] Regular Occupation on a part-time or full-time basis; and

                b) [he is] unable to generate Current Earnings which exceed 99% of [his] Basic
                   Monthly Earnings due to that same Injury or Sickness. 46


The LTD defines Material Duties as “the essential tasks, functions, and operations relating to an

occupation that cannot be reasonably omitted or modified.” 47

           Based on the claim submitted and the accompanying medical information, United of

Omaha approved and paid for LTD benefits beginning January 1, 2016 through April 14, 2016.

Defendant determined, however, that the medical records and other evidence submitted did not

support Plaintiff’s continued claim of disability after the April date. Upon review and for the

reasons set forth below, the court finds that United of Omaha’s decision to deny LTD benefits

beyond April 14, 2016, was reasonable and supported by substantial evidence in the

administrative record including, information from Mr. Sadler’s attending physician, medical

records, diagnostic testing, and an independent medical review.




46
     Administrative Record at 151.
47
     Administrative Record at 152.

                                                    11
           A.       United of Omaha Properly Determined That Mr. Sadler’s Regular
                    Occupation Was Sedentary.

           As part of the LTD claim review, United of Omaha performed an Occupational Analysis

to identify Mr. Sadler’s occupation as performed in the national economy. Mr. Sadler challenges

United of Omaha’s determination that his Regular Occupation was sedentary. 48

           The LTD Policy defines “Regular Occupation” as:

           [T]he occupation You are routinely performing when Your Disability begins. Your
           regular occupation is not limited to Your specific position held with the Policyholder but
           will instead be considered to be a similar position or activity based on job descriptions
           included in the most current edition of the U.S. Department of Labor Dictionary of
           Occupational Titles (DOT). We have the right to substitute or replace the DOT with
           another service or other information that We determine to be of comparable purpose, with
           or without notice. To determine Your regular occupation, We will look at Your
           occupation as it is normally performed in the national economy, instead of how work
           tasks are performed for a specific employer, at a specific location, or in a specific area or
           region. 49

           The Occupational Analysis reviewed Mr. Sadler’s job as a Senior Production Planner at

Moxtek who “[p]lans, organizes, directs and controls activities on the Optics Production Control

Programs including master scheduling of production and material fulfillment for Optics

Production group[,]” 50 In addition the Occupational Analysis considered Mr. Sadler’s job as



48
  Mr. Sadler’s Opposition Memorandum (“Sadler’s Opposition) at 13-14, ECF No. 25, filed on May 24, 2018. Mr.
Sadler also challenges the qualifications Mr. Douglas Palmer, the Mutual of Omaha employee who conducted the
Analysis. Plaintiff, however, did not request any discovery related to Mr. Palmer’s qualifications during the
administrative review or conflict discovery period, and to simply raise the issue now without any support does not
create evidence of a conflict. See generally Murphy v. Deloite & Touche Group Ins. Plan, 619 F.3d 1151, 1163, ftn.
7 (10th Cir. 2010) (discussing ability to conduct discovery related to the autonomy of an independent physician’s
review.).
49
     Administrative Record at 153.
50
     Administrative Record at 107.


                                                        12
performed in the national economy under the current edition of the U.S. Department of Labor

Dictionary of Occupational Titles (DOT). Under the DOT, Mr. Sadler’s job compared to that of

a Production Coordinator with duties involving “scheduling and coordinating the flow of work

within or between departments of a manufacturing plant to expedite production” 51 and “[t]he

physical demand characteristics of this occupation generally fall[ing] within the sedentary

exertion level . . . . ” 52 Based thereon, United of Omaha concluded that Mr. Sadler’s Regular

Occupation required the functional capacity to perform at sedentary level.

           The Court finds the comparison of occupations to be reasonable. Mr. Sadler does not

provide any evidence to the contrary and the mere fact that Moxtek’s job description may

suggest a higher level of physical activity is not dispositive. Based on the plain language of the

Policy defining Regular Occupation and the DOT, United of Omaha’s analysis and conclusion

that the physical characteristics of Mr. Sadler’s Regular Occupation are sedentary is appropriate.

           B.       United of Omaha Properly Considered Dr. Springer’s Attending Physician
                    Statements.

           In his original claim, Mr. Sadler claimed disability due to fatigue and recurrent fevers

stemming from mononucleosis and EBV infection. In support, Dr. Springer submitted an APS

stating, “fatigue & fevers limit [Mr. Sadler’s] ability to work” and “relative rest, [and] supportive

care” is needed. 53 Mr. Sadler’s original claim did not refer to any other medical conditions and

did not identify any physical or mental restrictions or limitations. In February 2016, Dr. Springer



51
     Administrative Record at 195.
52
     Administrative Record at 195.
53
     Administrative Record at 106.


                                                    13
submitted a second APS and identified the following physical restrictions for Mr. Sadler in an

eight-hour work day: (1) sit up to five hours; (2) stand up to two hours; and (3) walk up to two

hours. 54 In April, Dr. Springer opined that Mr. Sadler was disabled but did not address the

language of the Plan or any specific physical limitations that prevented him from performing his

job. 55

           United of Omaha properly consider Dr. Springer’s statements. In doing so, United of

Omaha is not required, however, to accept conclusory statements of disability absent any

supporting data. 56 Dr. Springer’s claims of fatigue are only supported by Mr. Sadler’s own

reports, and his claim of continuous fevers was not reinforced by any testing performed during

numerous doctor’s visits. Additionally, United of Omaha determined that the restrictions listed

by Dr. Springer did not prevent Mr. Sadler from performing the duties of his Regular

Occupation.

           C.      United of Omaha Properly Considered Mr. Sadler’s Medical Records.

           United of Omaha gathered Mr. Sadler’s records for review by Nurse Denise Theisen

(“Nurse Theisen”). She noted that although Mr. Sadler had undergone surgery for thoracic outlet

syndrome in November 2015, his physician reported that he was recovered as of December 15,

2015. She also documented an absence of lab tests confirming Mr. Sadler’s primary impairing




54
     Administrative Record at 579.
55
     Administrative Record at 495.
56
   See Kimber v. Thiokol Corp., 196 F.3d 1092, 1099 (10th Cir. 1999) (claims administrator does not act arbitrarily
by finding no objective evidence of total disability despite the existence of a letter and two reports from a treating
physician); see also Rizzi v. Hartford Life & Acc. Ins. Co., 383 F. App’x. 738, 752–53 (10th Cir. 2010) (upholding
disability denial where claim only supported by subjective complaint with no “tangible evidence” and the
“[o]bjective medical testing revealed no cause for her condition or confirmation of her limitations.”).

                                                          14
condition of mononucleosis, and reported that the other medical conditions, including diabetes,

bursitis, and neuropathy, did not relate to Plaintiff’s disability claim and there were no

significant impairments identified.

        After receiving additional information from Dr. Springer, Nurse Theisen confirmed that

despite past and possible persistent EBV infection, no physical impairments were confirmed by

the records provided. In addition, although Mr. Sadler’s records referred to various conditions,

including obesity, gout, diabetes, neuropathy, low back pain radiating down his left buttock and

leg, obstructive sleep apnea and reports of trouble with focus and concentration, the conditions

were appropriately managed and there was no indication of complications or functional

impairments relating thereto.

         The existence of medical conditions does not automatically translate to disability. 57

Indeed, based upon Nurse Theisen’s review of the medical records and other documentation

submitted, United of Omaha reasonably determined that the clinical findings did not support any

conditions that would result in functional impairment or require work limitations that would

preclude Mr. Sadler from performing the material duties of his Regular Occupation beyond April

14, 2016.




57
   See Velarde v. Associated Reg’l & Univ. Pathologists, 61 F. App'x 627, 631 (10th Cir. 2003); see also Matthews
v. Shalala, 10 F.3d 678, 680 (9th Cir. 1993) (“The mere existence of an impairment is insufficient proof of a
disability. A claimant bears the burden of proving that an impairment is disabling.”).


                                                       15
         D.       United of Omaha’s Decision is Further Supported by an Independent
                  Medical Review.

                  1.       Dr. Crossley’s Review Supports United of Omaha’s Decision.

         On appeal, United of Omaha reviewed updated information relating to Mr. Sadler’s claim

and took the additional step of requesting an independent medical review by Dr. Crossley. As

discussed, while claims administrators are not required do so, “independent medical

examinations are often helpful” and “promote[ ] the purposes of ERISA by obtaining an

independent evaluation.” 58

         Based on his review, Dr. Crossley concluded that Plaintiff’s medical problems were well

managed. While Mr. Sadler’s medical history was significant for cardiovascular disease, Dr.

Crossley noted that as of late 2015 he was asymptomatic and his heart condition was well-

controlled with no recent episodes of arrhythmias. Further, while Mr. Sadler had suffered a

stroke in December 2014 and residual visual field loss on the left side, the records indicated that

as of mid-2015 Plaintiff’s visual field testing improved, and he was able to obtain a driver’s

license. Mr. Sadler’s renal function was also normal with no evidence of retinopathy and the

medical records did not discuss any specific complications or functional limitations.

Additionally, Dr. Crossley was not convinced that Mr. Sadler had active EBV because the

serologies did not necessarily suggest a current or ongoing infection.

         For these reasons, Dr. Crossley’s independent medical review reasonably determined that


58
   Fought v. Unum Life Ins. Co. of Am., 379 F.3d 997, 1015 (10th Cir. 2004) (abrogated on other grounds by Metro.
Life Ins. Co. v. Glenn, 554 U.S. 105, 116, 128 S. Ct. 2343, 171 L.Ed.2d 299 (2008); see Nelson v. Aetna Life Ins.
Co., 568 F. App’x 615, 620–21 (10th Cir. 2014) (holding insurer may base its decision on independent specialists’
opinions who reviewed the medical evidence and set forth the rationales for their conclusions.). See Supra, at 9-10.


                                                         16
the evidence did not support Mr. Sadler’s claim of impairment beyond April 14, 2016.

                 2.       There is No Evidence That Dr. Crossley’s Review was Conflicted.

        The Court finds no support for Mr. Sadler’s claim that Dr. Crossley’s review was

improper or tainted by conflict. The fact that Dr. Crossley’s conclusions differed from those of

Dr. Springer does not make them improper. Under ERISA, no special deference is afforded to

the opinions of a treating physician such as Dr. Springer. 59 Moreover, while Mr. Sadler

challenges the independence of Dr. Crossley’s review, he does not provide any evidence or

support showing an absence of autonomy. 60 To the contrary, the record indicates that Dr.

Crossley conducted an independent evaluation of Mr. Sadler’s claim and considered all of the

information gathered as part of United of Omaha’s review of the LTD claim including medical

records from Mr. Sadler’s treating physician, ophthalmologist, psychologist, cardiologist, and

cardiac electrophysiologist.

                                                CONCLUSION

        For the reasons set forth above, the Court finds that United of Omaha’s determination

that Mr. Sadler was not entitled to benefits beyond April 14, 2016 is reasonable and supported by

substantial evidence in the administrative record.




59
  As the Tenth Circuit noted in Nelson v. Aetna Life Ins. Co., 568 F. App’x 615, 620–21 (10th Cir. 2014), this
argument sounds in the “treating physician” rule applicable in social security proceedings for which there is no
similar requirement under ERISA (citing Black & Decker Disability Plan v. Nord, 538 U.S. 822, 825, 123 S. Ct.
1965, 155 L. Ed. 2d 1034 (2003) (holding that ERISA plan administrators are not obligated to accord special
deference to the opinions of treating physicians).
60
  See Murphy v. Deloite & Touche Group Ins. Plan, 619 F.3d 1151, 1163, ftn. 7 (10th Cir. 2010) (discussing ability
to conduct discovery related to the autonomy of an independent physician’s review.)


                                                        17
      ACCORDINGLY, IT IS HEREBY ORDERED, that Plaintiff Jon Sadler’s Motion for

Summary Judgment is DENIED and Defendant United of Omaha Life Insurance Company’s

Motion for Summary Judgment is GRANTED. Judgment shall be entered in favor of United of

Omaha.

      Consistent therewith, the Clerk of Court is directed to enter final judgment.

      DATED this 8th day of October 2018.

                                            BY THE COURT



                                            Honorable Dustin B. Pead
                                            United States District Court Magistrate Judge




                                              18
